Citation Nr: 1637137	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a Board hearing before the undersigned judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The issues of entitlement to service connection for bilateral hearing loss, headaches, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for hearing loss, tinnitus, and headaches.  The Veteran was notified of the decision and did not perfect an appeal or submit new and material evidence within one year.

2.  The evidence received since the June 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the underlying claim for service connection for hearing loss, tinnitus, and headaches.  
CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for hearing loss, tinnitus, and headaches is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).

2.  The evidence received since the June 2006 rating decision is new and material as to the claim for service connection for bilateral hearing loss, tinnitus, and headaches, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1) (2015).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in June 2006 on the basis that there was no hearing loss disability for VA purposes.  The Veteran's claims of entitlement to service connection for tinnitus and headaches were also denied on the basis that there were no diagnoses made of or treatment for either condition in service or after service.

The evidence that was of record at the time of the June 2006 rating decision included the Veteran's service treatment records (STRs), VA medical records dated from the 2004 to 2006, a June 2006 VA audiology examination, a June 2006 VA neurological disorders examination, and an April 2006 response from a private medical provider, Dr. RB, indicating there are no records of treating the Veteran for complaints of hearing loss, tinnitus, or headaches.  The STRs were silent regarding tinnitus, hearing loss, and headaches.  The STRs did note, however, an incident in which an "I" beam fell on the Veteran.  The VA treatment records did not indicate any complaints of headaches, hearing loss, or tinnitus.  The VA examiners found no VA hearing loss, found the tinnitus was not caused by or a result of the in service head injury, and found that the headaches could not be attributed to the Veteran's military service events without resorting to speculation.

Evidence added to the record after the June 2006 rating decision includes the Veteran's August 2010 claim to reopen, an October 2012 disability benefits questionnaire (DBQ) regarding residuals of traumatic brain injury (TBI), an August 2012 VA audiology examination, a November 2012 VA audiology examination, and a July 2016 Board hearing.  The August 2012 VA examiner could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as there was no claims file available for review.  The examination was thereafter transferred to another audiologist, FC, for review after the claims file was provided.  In a subsequent August 2012 VA addendum, audiologist FC opined that the Veteran's bilateral hearing loss and tinnitus are not caused by or a result of military service as there was no in service evidence of the conditions or of acoustic trauma.  The October 2012 VA TBI residuals examination found that the Veteran's headaches were unrelated to service, due to silent STRs, and found the condition was likely related to hypertension.  The November 2012 VA examination found there was no hearing loss for VA purposes and found that the Veteran's tinnitus was unrelated to service, due to silent STRs and lack of post-service treatment.  At his June 2016 Board hearing, the Veteran stated that he experienced hearing loss for years which has worsened since his last examination.  The Veteran also testified that he hears a constant ringing sound that he has had since service and that he does not have a diagnosis of hypertension.

The Board finds that new and material evidence has been presented to reopen the claims.  The evidence, including the October 2012 and November 2012 VA examinations and the June 2016 Board hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of current hearing loss and evidence that tinnitus and headaches may be related to active service.  See 38 C.F.R. § 3.303(a) (2015); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a) (2015).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  

Accordingly, for all of the above reasons, the Veteran's claims for service connection for headaches, tinnitus, and bilateral hearing loss are reopened.  



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for tinnitus, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for headaches, is reopened.


REMAND

First, a remand is required to obtain updated VA treatment records and any missing VA records.  The 2006 rating decision noted VA records dated from 2004 to 2006.  Other than a problem list, no such records are associated with the claims file.  Notably, a June 2006 VA examiner referenced VA treatment records from February 2005 and November 2005 that included a review of systems in which there were no complaints of headaches, as well as treatment records pertaining to a review of systems from a neurologist in October 2004.  An October 2012 VA examiner referenced VA records in which the Veteran complained of headaches in 2004 and was diagnosed with tension headaches with hypertension.  A November 2012 VA examiner noted that the Veteran denied hearing loss and tinnitus on October 4, 2004 and November 7, 2005.  No such reports are associated with the claims file.  The Veteran has denied receiving a diagnosis of hypertension and has testified of diminished hearing and ringing in his ears since service.  On remand, updated VA treatment records, to include a record of the above mentioned reports should be obtained.

Subsequent to retrieval of these referenced treatment reports, the Board finds that new examinations are necessary to determine the etiology of the Veteran's tinnitus and headaches.

Regarding the bilateral hearing loss, the Board finds that a new VA examination and opinion is also necessary to clarify whether the Veteran has a diagnosis of bilateral hearing loss and whether such is related to his service.  In this regard, the Veteran was provided a VA audiological examination in June 2006 and November 2012.  After examination of the Veteran, the November 2012 VA examiner found there was not a bilateral hearing loss disability for VA purposes.  However, the Board finds that the Veteran testified at his June 2016 Board hearing that he continues to experience hearing loss that have worsened, such that it is possible hearing loss for VA purposes now exists.  The Board finds that as the last VA examination was over three years ago, the Veteran should be afforded another one to determine if his hearing loss has risen to the level sufficient for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all treatment beginning in 2004 until current records.  Such records shall include the following:  1) February 2005 and November 2005 Bay Pine VA treatment records pertaining to a review of systems that noted there was no complaints of headaches; 2) the October 2004 VA records pertaining to a review of systems by a neurologist revealing occasional headaches; 3) the 2004 VA treatment records in which the Veteran complained of headaches and was diagnosed with tension headaches with hypertension; and 4) the October 4, 2004 review of systems by Dr. K. and November 7, 2005 treatment records that noted that hearing loss and tinnitus were denied.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.  

Based on the review of the claims file and the audiological examination, the examiner must render an opinion as to the following:

(a)  Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

(b)  If the Veteran has a bilateral hearing loss for VA evaluation purposes, whether it is at least as likely as not (a 50 percent or greater probability) that the current bilateral hearing loss had its onset in, or is otherwise related to, active service.  The examiner must address the Veteran's credible report of noise exposure, his 1965 in service head injury, and his reports of diminished hearing since service.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the current tinnitus had its onset in, or is otherwise related to, active service.  The examiner must address the Veteran's credible report of noise exposure, his 1965 in service head injury, and his reports of tinnitus since that time.

(d)  The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The fact that hearing loss was not shown in service cannot legally serve as the explanation for finding that a current hearing loss is not related to service.  Additionally, the examiner should address any report of the Veteran's of a continuity of hearing loss symptoms since discharge from service.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his claimed headaches.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.  

Based on the review of the claims file and the examination, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current headache condition had its onset in, or is otherwise related to, active service.  The examiner must address his 1965 in service head injury incident and the Veteran's lay statements of headaches since service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


